Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a modular adjustable linear shower drain system having a customizable overall length and install height comprising a drainage slope insert disposed in a channel of a trough, wherein the drainage slope insert slopes from a first dimension to a shorter second dimension at the drain interface adapter, wherein an overall length of the modular adjustable linear shower drain system is adjustable by cutting a portion of material from the trough, the drainage slope insert, and the grill prior to assembly. None of the prior art of record alone or in combination teaches a modular adjustable linear shower drain system comprising a pair of translation grooves are disposed in the grill running the length of the first trough, the drain interface adapter, and the second trough; a height-adjust plate disposed in the pair of translation grooves, the height-adjust plate comprising a tapped hole disposed therein; and a height-adjust screw threadedly-engaged with the tapped holes, wherein an end of the height-adjust screw contacts a surface in the first trough, and wherein a distance of a surface of the grill relative to the surface of the first trough is adjustable via turning the height-adjust screw in the tapped hole of the height-adjust plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUYEN D LE/Primary Examiner, Art Unit 3754